Citation Nr: 0118535	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  95-42 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  He died in August 1994.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1994 RO rating decision which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.


FINDING OF FACT

The evidence of record does not establish that the cause of 
the veteran's death (acute myocardial infarction due to or as 
a consequence of cardiogenic shock due to or as a consequence 
of right hemisphere cerebral vascular accident) was incurred 
in or aggravated by his period of active service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from January 
1943 to February 1946.  His service medical records show no 
abnormalities at either induction or separation from service.  
The only record of treatment during service is from November 
1945, when the veteran was treated for a possible metacarpel 
fracture after slipping in the shower.

Subsequent to his separation from service, the veteran was 
service-connected for bilateral stasis dermatitis of the 
legs, with healed stasis ulcers, with an evaluation of 30 
percent effective December 26, 1973.  The veteran was not 
service-connected for any other disability during his 
lifetime.

The veteran's death certificate indicates that he died in 
August 1994 while an inpatient at Walker Regional Medical 
Center in Jasper, Alabama.  The immediate cause of the 
veteran's death is listed as acute myocardial infarction, due 
to (or as a consequence of) cardiogenic shock, due to (or as 
a consequence of) right hemisphere cerebral vascular 
accident.  Status post left nephroureterectomy for invasive 
ureteral carcinoma is listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  

The appellant filed her claim for service connection in 
August 1994.  

In a November 1994 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death, finding that the veteran's service medical 
records showed no evidence of hypertension or heart disease 
during the veteran's period of military service or within the 
presumptive period following his discharge and that therefore 
there was no basis for granting service connection for the 
cause of the veteran's death.

The appellant filed her notice of disagreement with the RO's 
decision in November 1995, asserting that the veteran's death 
was a result of his service-connected disability.  A 
statement of the case was issued in November 1995.  

The appellant's substantive appeal was filed in November 
1995.  In it she contends that the veteran's death was a 
result of his service-connected stasis dermatitis, a 
condition which she asserts decreased or blocked the blood 
flow in his cardiovascular system and produced the heart 
attack which caused the veteran's death.  

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  The file shows that the RO has met the 
notice and duty to assist requirements with respect to the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Accordingly, there is no 
further VA duty to assist the appellant with her claim.  Id.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death. For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related. For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may also be granted for a disability due 
to a disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease (which 
includes hypertension), malignant tumors, and diabetes 
mellitus, if manifest to a compensable degree within the year 
after active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

As noted previously, the veteran's death certificate 
indicates that he died in August 1994 while an inpatient at 
Walker Regional Medical Center in Jasper, Alabama. The 
immediate cause of the veteran's death is listed as acute 
myocardial infarction, due to (or as a consequence of) 
cardiogenic shock, due to (or as a consequence of) right 
hemisphere cerebral vascular accident.  Status post left 
nephroureterectomy for invasive ureteral carcinoma is listed 
as a significant condition contributing to death but not 
resulting in the underlying cause of death.  No autopsy was 
performed.  The veteran's only service-connected disability 
was for bilateral stasis dermatitis of the legs, with healed 
stasis ulcers.

Review of the medical evidence of record does not establish 
the existence of any link between the veteran's service-
connected disability and his cause of death. The veteran was 
admitted to Walker Regional Medical Center with urinary 
bleeding on August 5, 1994.  An intravenous pyelogram was 
performed which revealed marked ureteral obstruction.  A 
cysto retrograde and left ureteroscopy performed on August 6, 
1994, revealed a solid obstructive lesion of the ureter.  A 
diagnosis of transitional cell carcinoma of the ureter was 
made.  On August 8, 1994, a nephroureterectomy was performed, 
and the veteran had moderate blood loss but remained stable 
during the procedure.  While recovering from the procedure, 
he suffered a drop in blood pressure and was given two units 
of blood.  Upon being transferred to the surgical intensive 
care unit, he suffered a cardiopulmonary arrest.  He was 
resuscitated, but later expired on August 9, 1994.  Neither 
his death certificate nor his terminal report from Walker 
Regional Medical Center mention the veteran's stasis 
dermatitis (also known as Shamberger's disease) in connection 
with the events and circumstances surrounding the veteran's 
death.  Shamberger's disease is mentioned in the terminal 
report only as part of the veteran's past medical history 
with no indication of it playing any causal role in producing 
the veteran's death. 
No other medical records are present which would support a 
link between the veteran's service-connected stasis 
dermatitis and his cause of death.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's death was substantially or 
materially caused by his service-connected stasis dermatitis.

Turning to the veteran's noted primary and contributing 
causes of death specifically (acute myocardial infarction, 
cardiogenic shock, right hemisphere cerebral vascular 
accident, and nephrouterectomy for invasive ureteral 
carcinoma), the evidence of record does not show any 
relationship or connection between any of the primary or 
contributory causes of the veteran's death and his period of 
active service.  The veteran's service medical records do not 
indicate complaints of, or treatment for, any disabilities or 
conditions associated with the primary and contributory 
causes of his death.  Therefore, entitlement to service 
connection for the cause of the veteran's death based on 
entitlement to service connection for any of the primary or 
contributory causes of the veteran's death is not warranted.  

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death. 
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

